869 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Scott S. WORKMAN, Petitioner-Appellant,v.Arthur TATE, Jr., Supt., Respondent-Appellee.
No. 88-3464.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1988.

Before KRUPANSKY and RYAN, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Scott S. Workman appeals a judgment of the district court which dismissed his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  He now moves for the certification of a question of state law.  Upon review of the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Workman filed a petition for a writ of habeas corpus in the District Court for the Southern District of Ohio.  In support of his claim of that relief, he alleged that his conviction in 1984 for kidnapping, attempted rape, and extortion and his subsequent imprisonment for a period of 8 to 10 years were invalid because he had not received the effective assistance of counsel both at trial and during the course of his direct appeal.  Rather than addressing the merits of his claims, however, the district court determined that the petition for habeas relief should be dismissed due to petitioner's failure to exhaust the state remedies available to him.  Upon the entry of a final judgment to that effect, petitioner filed this appeal.


3
Upon careful review of the record, the court concludes that the district court did not err in dismissing the petition for habeas relief.  Accordingly, the motion to certify a question of state law is hereby denied and the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.